DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amended claims filed 11/13/2020 for application no. 15/686,687.
The present application, filed on 08/25/2017, is a child application of provisional application 62/414,508 filed 10/28/2016.
Claims 1 – 20 are currently pending. Claims 1, 11, and 20 are independent claims. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Response to Amendments
Acknowledgment is made of Applicant’s claim amendments on 11/13/2020. The claim amendments are entered. Presently, claims 1 – 20 are currently pending. Claims 1, 5 – 7, 11 – 12, 14, 17 – 18, and 20 have been amended. 
Due to the current amendments, claims objections to claims 11 and 20 are withdrawn.
Due to the current amendments, claim 20 raises new matter thus rejected under 35 U.S.C 112(a). Objection to specification has been entered regarding lack of antecedent basis for new matter raised in claim 20.
Due to the current amendments, the 35 U.S.C. 101 abstract idea rejection for claims 17 has been withdrawn but for claims 1 – 16 and 20, the current amendments have been fully considered but 35 U.S.C. 101 abstract idea rejection is maintained.
Applicant’s amendments and arguments with respect to claims 6, 7, and 14 have been fully considered and are persuasive, thus rejections have been withdrawn and claims 6, 7, and 14 have been objected to.
The current prior art rejection has been overcome with the current amendments regarding claims 1 – 3, 11, and 17 - 20. However, amendments have necessitated new grounds of rejection, thus claims 1 – 5, 8 – 13, and 15 - 20 are rejected under 35 U.S.C. 103. Rejection under 35 U.S.C. 103 has been considered moot for canceled claim 6 and 7.

Response to Arguments
Applicant’s amendments and arguments filed 11/13/2020 with respect to the 35 U.S.C. 101 rejection regarding claims 1 – 16 and 20 under Abstract Idea have been fully considered, but is not persuasive. Applicant submits that including “Unlike the other claims of this application as originally filed, claims 18 and 19 explicitly recite that the "drying score" is determined by applying a "model' that is configured to receive weather data and at least one agricultural field parameter. Claim 18 also further recites that the model is generated using "a machine learning function" and claim 19 further recites that the model is updated (e.g., "retrained") based on user feedback data relating to the harvest of the agricultural crop… Therefore, the Applicant interprets the Examiner's omission of any analysis in the current Office action of claims 18 and 19 under § 101 as confirmation that the Examiner agrees that claims-11-18 and 19 do indeed recite patent eligible subject matter” (Remarks, Pg. 11 - 12).  However, the Examiner 
Applicant’s amendments and arguments filed 11/13/2020 with respect to the 35 U.S.C. 103 rejection regarding claim 5 have been fully considered, but is not persuasive. Applicant submits that including “The Applicant's claim requires a determination/prediction of a "probability" that a harvesting can be successfully completed if harvesting is begun at a particular time. In contrast, Osborne's system makes a determination of whether a crop is likely to reach maturity based on when the crop is planted.” (Remarks, Pg. 11 - 12).  However, the Examiner respectfully disagrees as claim 5 specifies the determining of a “probability of not the “prediction” as stated in the remarks thus Osborne clearly makes a determination of a crop likely to reach maturity or a probability of success of a crop.
Applicant's current amendments and arguments filed 11/13/2020 with respect to claims 1-3, 11, and  17 - 20 have overcome the current under 35 U.S.C. 102(a)(1). However, new grounds of rejection have been implemented necessitated by amendments, thus claims 1-3, 11, and  17 - 20 have been rejected under 35 U.S.C. 103 and applicant’s arguments with respect to the 35 U.S.C. 103 rejection have been considered moot in accordance to new grounds for rejections necessitated by amendments, such that the arguments do not apply to the references (Basso) being used in the current rejection for the limitations recited in the remarks (Pg. 12 - 16) of claims 1, 11, and 20, thus claims 2 – 5, 8 – 10, 12 – 13, and 15 - 19 are rejected under 35 U.S.C. 103. Rejections with respect to claim 6, 7, and 14 are considered moot for being objected. See 35 U.S.C. 103 rejection below in the current Office Action.
Dependent claims 2 – 5, 8 – 10, 12 – 13, and 15 - 19 maintain rejections for being either directly or indirectly dependent on the rejected claim 1, 11, and 20. Please see the current 35 U.S.C. 103 rejection of claims 2 – 5, 8 – 10, 12 – 13, and 15 - 19 in this Office Action for more details.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Due to the amendment filed 11/13/2020 regarding claim 20 introducing . 
The amendment filed 11/13/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The amended specification submitted in Par. [0039] recites “…the process compares the confidence value associated with selected rule to a threshold. The process next determines as to whether the comparison reveals difficulty reaching the final goal, such as when the confidence value is below the threshold…” wherein claim 5 of the original disclosure does not claim a relationship between “revealing difficulty” and “confidence value below the threshold” wherein confidence below a threshold is associated with difficulty. The original claim recites “selecting one of the plurality of rules where the confidence value is below the threshold” which is not supported by the amendments to specification, thus introducing new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 6, 7, and 14 are objected to as no art has been found, either alone or in combination, that discloses the claimed subject matter, particularly:
“receive an actual harvest time indicating when the agricultural crop was cut and the cut agricultural crop was left in the agricultural field for further drying, determine a cut crop drying score for each of a plurality of times after the actual harvest time based on the claim 6.
“ wherein harvesting the agricultural crop includes cutting the agricultural crop, leaving the cut agricultural crop in the agricultural field for further drying, and collecting the cut agricultural crop from the agricultural field when the cut agricultural crop reaches a desired level of dryness, wherein the electronic processor is configured to determine the probability of success for the at least one harvest time of the plurality of harvest times by estimating a continued rate of drying of the cut agricultural crop if the agricultural crop is cut at the at least one harvest time, determining a start time of a next predicted rainfall after the at least one harvest time based on the weather data, and determining, based on the estimated continued rate of drying, a probability that the cut agricultural crop will reach the desired level of dryness before the start time of the -4-next predicted rainfall” in claims 7 and 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 20, limitations “determining, with the electronic processor, a recommended crop collection time for collecting the agricultural crop from the field based on the drying score, wherein the recommended crop collection time is included in the plurality of harvest times; outputting, with the electronic processor, a forecast of the agricultural crop for display to a user, wherein the forecast includes the drying score and the recommended crop collection time for collecting the agricultural crop; and collecting the agricultural crop from the agricultural field at the recommended crop collection time based on the forecast of the agricultural crop” are not supported within the specification, specifically “crop collection” and the “collecting the agricultural crop”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 rejection based on Abstract Idea
Claims 1 – 16 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a system which is one of the statutory categories.
Step 2A Prong One Analysis: The claim recites the following limitations:
“an electronic processor configured to receive weather data associated with an agricultural field, receive an agricultural field parameter from a field sensor associated with the agricultural field, determine a drying score for each of a plurality of harvest times based on the weather data and the agricultural field parameter, wherein determining the drying score for each of the plurality of harvest times includes applying a model to the weather data and the agricultural field parameter, determine a recommended harvest time for harvesting the agricultural crop based on the drying score, wherein the recommended harvest time is included in the plurality of harvest times, determine a probability of success for at least one harvest time of the plurality of harvest times, wherein the probability of success is indicative of a predicted probability that the agricultural crop in the agricultural field will be completely harvested before a predicted change in weather conditions if harvesting is started at the at least one harvest time, and output a forecast for the agricultural crop for display to a user, wherein the forecast includes the drying score, the recommended harvest time for harvesting the agricultural crop, and the probability of success for the at least one harvest time”
observation and judgement of receiving, determining, and outputting, which are considered mental processes. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “an electric processor” and “applying a model” such that it amounts no more than mere instructions to apply the exception using a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function). See MPEP 2106.05(f). 
Further, the recitation of the additional element, “output a forecast for the agricultural crop for display to a user”, it is not indicative of integration into a practical application. Instead, this limitation is generally link the use of the judicial exception to an insignificant extra-solution activity, namely the activity of displaying the output for the forecast. See MPEP 2106.05(g).
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, with respect to integration of the abstract idea into a practical application, the additional element, “output a forecast for the agricultural crop for display to a user” is generally linking the use of the judicial exception to an insignificant extra-solution activity, which is not indicative of an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 2,
Step 1: Claim 2 is directed to a system as dependent to claim 1, thus the analysis for patent eligibility of claim 1 is incorporated herein.
Step 2A Prongs 1-2; Step 2B: The claim recites that “the field sensor is at least one selected from a group consisting of a humidity sensor, a moisture sensor, a temperature sensor, a wind sensor, and a soil sensor.”  This new limitation merely places restrictions on the type of field sensor recited above.  Thus, this new limitation does nothing to alter the analysis of Claim 1.

Regarding Claim 3,
Step 1: Claim 3 is directed to a system as dependent to claim 1, thus the analysis for patent eligibility of claim 1 is incorporated herein.
Step 2A Prongs 1-2; Step 2B: The claim recites that “the field sensor is positioned on a mobile monitoring device configured to monitor the agricultural field, wherein the mobile monitoring device includes at least one selected from a group consisting of an aerial monitoring vehicle and a 

Regarding Claim 4,
Step 1: Claim 4 is directed to a system as dependent to claim 1, thus the analysis for patent eligibility of claim 1 is incorporated herein.
Step 2A Prong 1: The claim recites that “wherein the electronic processor is further configured to receive a user-selected harvest time for harvesting the agricultural crop and determine a drying score for the user-selected harvest time, wherein the forecast includes the user-selected harvest time and the drying score for the user-selected harvest time.”  This limitation also recites a mental process under broadest reasonable interpretation because a human could receive a user-selected harvest time and then determine a drying score for the user-selected harvest time. The limitation merely places further restrictions on what the forecast includes. They do nothing to alter the fundamental nature of the claim as a mental process.
Step 2A Prong 2: Mere instructions to apply the mental process electronically do not meaningfully integrate the judicial exception into a practical application. See MPEP 2106.05(f).
Step 2B: Mere instructions to apply the mental process electronically do not amount to significantly more than the judicial exception.

Regarding Claim 5,
Step 1: Claim 5 is directed to a system as dependent to claim 4, thus the analysis for patent eligibility of claim 4 is incorporated herein.
Step 2A Prong 1: The claim recites that “wherein the electronic processor is configured to determine the probability of success for the at least one harvest time by determining a probability of success for the user-selected harvest time, wherein the forecast includes the probability of success for the user-selected harvest time.”  This limitation also recites a mental process under broadest reasonable interpretation because a human could determine a probability for success for the user-selected harvest time. The limitation merely places further restrictions on what the forecast includes. They do nothing to alter the fundamental nature of the claim as a mental process.
Step 2A Prong 2: Mere instructions to apply the mental process electronically do not meaningfully integrate the judicial exception into a practical application. See MPEP 2106.05(f).
Step 2B: Mere instructions to apply the mental process electronically do not amount to significantly more than the judicial exception.

Regarding Claim 6,
Step 1: Claim 6 is directed to a system as dependent to claim 1, thus the analysis for patent eligibility of claim 1 is incorporated herein.
Step 2A Prong 1: The claim recites that “wherein the electronic processor is further configured to receive an actual harvest time indicating when the agricultural crop was cut and the cut agricultural crop was left in the agricultural field for further drying, determine a cut crop drying score for each of a plurality of times after the actual harvest time based on the weather data and the agricultural field parameter, determine a recommended time for collecting the cut agricultural 
Step 2A Prong 2: Mere instructions to apply the mental process electronically do not meaningfully integrate the judicial exception into a practical application. See MPEP 2106.05(f).
Additionally, the recitation of the additional element, “output, for display to a user, a visual indication of the recommended time for collecting the cut agricultural crop”, it is not indicative of integration into a practical application. Instead, this limitation is generally link the use of the judicial exception to an insignificant extra-solution activity, namely the activity of displaying a visual indication of the recommended time. See MPEP 2106.05(g).
Step 2B: Mere instructions to apply the mental process electronically do not amount to significantly more than the judicial exception. Additionally, with respect to integration of the abstract idea into a practical application, the additional element is generally linking the use of the judicial exception to an insignificant extra-solution activity, which is not indicative of an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 7,
Step 1: Claim 7 is directed to a system as dependent to claim 1, thus the analysis for patent eligibility of claim 1 is incorporated herein.
Step 2A Prong 1: The claim recites that “wherein harvesting the agricultural crop includes cutting the agricultural crop, leaving the cut agricultural crop in the agricultural field for further drying, and collecting the cut agricultural crop from the agricultural field when the cut agricultural crop reaches a desired level of dryness, wherein the electronic processor is configured to determine the probability of success for the at least one harvest time of the plurality of harvest times by estimating a continued rate of drying of the cut agricultural crop if the agricultural crop is cut at the at least one harvest time, determining a start time of a next predicted rainfall after the at least one harvest time based on the weather data, and determining, based on the estimated continued rate of drying, a probability that the cut agricultural crop will reach the desired level of dryness before the start time of the next predicted rainfall.”  This limitation also recites a mental process under broadest reasonable interpretation because a human could harvest, cut, dry, and cut agricultural crop, determine a probability of success by estimating a continued rate of drying, determining a start time of next predicted rainfall, and determining the cut agricultural crop with reach a desired level of dryness. The limitation merely places further restrictions on what the harvesting of the agricultural crop includes. They do nothing to alter the fundamental nature of the claim as a mental process.
Step 2A Prong 2: Mere instructions to apply the mental process electronically do not meaningfully integrate the judicial exception into a practical application. See MPEP 2106.05(f).
Step 2B: Mere instructions to apply the mental process electronically do not amount to significantly more than the judicial exception.

Regarding Claim 8,
Step 1: Claim 8 is directed to a system as dependent to claim 1, thus the analysis for patent eligibility of claim 1 is incorporated herein.
Step 2A Prong 1: The claim recites that “wherein the electronic processor is further configured to identify a dry period based on the weather data, wherein the dry period represents a future period of time with no anticipated precipitation at the agricultural field and determine a cumulative drying score for the dry period, wherein the forecast includes the dry period and the cumulative drying score for the dry period.”  This limitation also recites a mental process under broadest reasonable interpretation because a human could identify a dry period and determine a cumulative drying score for the dry period. The limitation merely places further restrictions on what the dry period represents and what the forecast includes. They do nothing to alter the fundamental nature of the claim as a mental process.
Step 2A Prong 2: Mere instructions to apply the mental process electronically do not meaningfully integrate the judicial exception into a practical application. See MPEP 2106.05(f).
Step 2B: Mere instructions to apply the mental process electronically do not amount to significantly more than the judicial exception.

Regarding Claim 9,
Step 1: Claim 9 is directed to a system as dependent to claim 1, thus the analysis for patent eligibility of claim 1 is incorporated herein.
Step 2A Prong 1: The claim recites that “wherein the electronic processor is further configured to receive a user input and determine the drying score based on the user input, wherein the forecast includes the user input.”  This limitation also recites a mental process under broadest reasonable interpretation because a human could receive a user input and determine the drying 
Step 2A Prong 2: Mere instructions to apply the mental process electronically do not meaningfully integrate the judicial exception into a practical application. See MPEP 2106.05(f).
Step 2B: Mere instructions to apply the mental process electronically do not amount to significantly more than the judicial exception.

Regarding Claim 10,
Step 1: Claim 10 is directed to a system as dependent to claim 9, thus the analysis for patent eligibility of claim 9 is incorporated herein.
Step 2A Prongs 1-2; Step 2B: The claim recites that “wherein the user input includes at least one selected from a group consisting of an location of the agricultural field, a soil type, a crop type, a crop yield, a size of the agricultural field, an identifier of the agricultural field, and an angle and direction of ground slope of the agricultural field.”  This new limitation merely places restrictions on the type of user input that is included.  Thus, this new limitation does nothing to alter the analysis of Claim 1 and 9.

Regarding Claim 11 and 20,
Claims 11 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 and 20 are directed to method claims which are one of the statutory categories.
Step 2A Prong One Analysis: The claim recites the following limitations:
“receiving, with an electronic processor, weather data associated with an agricultural field; receiving, with the electronic processor, an agricultural field parameter from a field sensor associated with the agricultural field; determining, with the electronic processor, a drying score for each of a plurality of harvest times based on the weather data and the agricultural field parameter, wherein determining the drying score for each of the plurality of harvest times includes applying a model to the weather data and the agricultural field parameter; determining, with the electronic processor, a recommended harvest time for harvesting the agricultural crop based on the drying score, wherein the recommended harvest time is included in the plurality of harvest times; determining, with the electronic processor, a probability of success for at least one harvest time of the plurality of harvest times, wherein the probability of success is indicative of a predicted probability that harvesting of the agricultural crop in the agricultural field will be successfully completed before a predicted change in weather conditions if harvesting is started at the at least one harvest time; outputting, with the electronic processor, a forecast of the agricultural crop for display to a user, wherein the forecast includes the drying score, the recommended harvest time for harvesting the agricultural crop, and the probability of success for the at least one harvest time; and harvesting the agricultural crop at the recommended harvest time based on the forecast”
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of generic computer components. That is, other than reciting generic computer components language, the above limitations in the context of this claim observation, judgement, and evaluation of receiving, determining, outputting, and harvesting which are considered mental processes. The limitation merely places further restrictions on what the dry period represents and what the forecast includes. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “an electric processor” and “applying a model” such that it amounts no more than mere instructions to apply the exception using a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function). See MPEP 2106.05(f). 
Further, the recitation of the additional element, “outputting, with the electronic processor, a forecast for the agricultural crop for display to a user”, it is not indicative of integration into a practical application. Instead, this limitation is generally link the use of the judicial exception to an insignificant extra-solution activity, namely the activity of displaying the output for the forecast. See MPEP 2106.05(g).
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere additional element, “outputting, with the electronic processor, a forecast for the agricultural crop for display to a user” is generally linking the use of the judicial exception to an insignificant extra-solution activity, which is not indicative of an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 12,
Step 1: Claim 12 is directed to a method as dependent to claim 11, thus the analysis for patent eligibility of claim 11 is incorporated herein.
Step 2A Prong 1: The claim recites that “receiving a user-selected harvest time for harvesting the agricultural crop; and determining a drying score for the user-selected harvest time, wherein determining the probability of success for the at least one harvest time includes determining a probability of success for the user-selected harvest time in response to receiving the user-selected harvest time.”  This limitation also recites a mental process under broadest reasonable interpretation because a human could receive a user-selected harvest time, determine a drying score for the user-selected harvest time, and determining a probability of success. They do nothing to alter the fundamental nature of the claim as a mental process.
Step 2A Prong 2: Mere instructions to apply the mental process electronically do not meaningfully integrate the judicial exception into a practical application. See MPEP 2106.05(f).
Step 2B: Mere instructions to apply the mental process electronically do not amount to significantly more than the judicial exception.

Regarding Claim 13,
Step 1: Claim 13 is directed to a system as dependent to claim 11, thus the analysis for patent eligibility of claim 11 is incorporated herein.
Step 2A Prong 1: The claim recites that “wherein the electronic processor is further configured to receive an actual harvest time indicating when the agricultural crop was harvested and determine a recommended time for performing a post-harvest activity based on the actual harvest time, wherein the forecast includes the recommended time for performing the post-harvest activity.”  This limitation also recites a mental process under broadest reasonable interpretation because a human could receive an actual harvest time and determine a recommended time for performing a post-harvest activity. The limitation merely places further restrictions on what the forecast includes. They do nothing to alter the fundamental nature of the claim as a mental process.
Step 2A Prong 2: Mere instructions to apply the mental process electronically do not meaningfully integrate the judicial exception into a practical application. See MPEP 2106.05(f).
Step 2B: Mere instructions to apply the mental process electronically do not amount to significantly more than the judicial exception.

Regarding Claims 14-16,
Step 1: Claim 14 – 16 are directed to a method as dependent to claim 11, thus the analysis for patent eligibility of claim 11 is incorporated herein.
Step 2A Prong 1: Claims 14-16 are substantially similar to claims 7 - 9, respectively.  Therefore, they also recite mental processes.
Step 2A Prong 1: Mere instructions to apply the mental process on a generic computer do not meaningfully integrate the mental processes into a practical application.
Step 2B: Mere instructions to apply the mental processes on a generic computer do not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim(s) 1 – 3, 11, and 17 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mewes (US 20160217231, hereafter “Mewes”) in view of Basso et al. (US 2018/0181893, hereinafter “Basso”).

Regarding Claim 1 (currently amended),
	Mewes teaches a system for forecasting the drying of an agricultural crop (¶[0021]: “FIG. 1 is a system diagram of a harvest advisory model 100 for evaluating, diagnosing, and predicting various agronomic conditions that have an impact on farm and harvest operations, according to one embodiment of the present invention”), the system comprising: 
	an electronic processor (Fig. 1 processors 150) configured to 
	receive weather data associated with an agricultural field (¶[0022]: “The harvest advisory model 100 ingests, or receives, input data 102 that includes weather and location specifications 110, such as meteorological data 111, real-time, field-level weather data 112, observed weather data 113 that has occurred, for example, during a current growing season, and extended-range weather and climatological forecast information 114. The weather and location specifications 110 may also include other types of real-time and location-tagged data 115, such as for example GPS data 116” teaches the input data containing weather data associated with a geographical location of a field of crops (agricultural field) which is location-tagged), 
(¶[0022]: “The weather and location specifications 110 may also include other types of real-time and location-tagged data 115, such as for example GPS data 116, and data captured from orbiting satellites or remotely powered vehicles that when processed provide details at a field-level resolution, such as remotely-sensed satellite imagery data 117 and remotely-captured drone imagery data 118. The input data 102 may further include crop and plant specifications 120 such as for example the type, variety and relative maturity of the crop 121, and other planting, chemical application, and harvest data 122” teaches the data captured by orbiting satellites are the remotely-sense imagery data or drone data which is the field sensor providing location and crop and plant specifications (agricultural field parameter)), 
	determine a drying score for each of a plurality of harvest times based on the weather data and the agricultural field parameter, wherein determining the drying score for each of the plurality of harvest times includes applying a model to the weather data and the agricultural field parameter(¶[0061]: “In one such approach, the harvest advisory model 100 leverages weather prediction models to predict weather conditions that impact the rate of drying or wetting of a root-based crop or the grain associated with a mature small grain, coarse grain, oilseed crop, ears or other components of a corn plant, or an entire corn plant in a particular field” teaches the rate of drying or wetting of a root-based crop or grain as the drying score based on the predicted weather conditions (weather data) and different specification of a crop or grain (agriculture field parameter) which is applied to the predictive model; ¶[0063]: “The harvest advisory model 100 then applies the artificial intelligence-based model to diagnose or predict the in-field dry-down of grain or plants with similar characteristics in any field at any chosen time” teaches the prediction of the dry-down of grains or plants (drying rate) is determined for any time of harvesting),
	determine a recommended harvest time for harvesting the agricultural crop based on the drying score, wherein the recommended harvest time is included in the plurality of harvest times (¶[0035]: “For example, the harvest advisory model 100 and harvest advisory tool 200 may be configured to generate a recommendation to growers and/or landowners regarding an amount or type of artificial precipitation to irrigate a field for harvest of a crop during the one or more harvest opportunity windows, and/or to achieve the desired moisture content” teaches the recommended harvest opportunity window (harvest time) to irrigate a field for harvesting of a crop based on the desired moisture content (drying score) wherein the recommended harvest opportunity window (harvest time) is one of many), 
…and output a forecast for the agricultural crop for display to a user (¶[0081]: “The harvest advisory tool 200 contemplates that output data 180 may be generated for visual representation of the information contained, for example on a graphical user interface” teaches the output data is generated for visual representation (display to a user) by the harvest advisory tool); ¶[0026]: “The output data 180 of the harvest advisory model 100 is represented a harvest condition output profile 181 that is provided to a harvest advisory tool 200 that can be used to predict, simulate, and forecast harvest conditions 270 as discussed further herein” teaches the output data containing forecast of harvest conditions (forecast for the agricultural crop)), wherein the forecast includes the drying score, the recommended harvest time for harvesting the agricultural crop (¶[0073]: “The harvest advisory model 100 then provides, based on these identified relationships and the at least one of time-varying weather forecast data and forecast outputs of models for simulating plant wetness characteristics, a forecast of the likely windows of harvestability on the current and future days” teaches the forecast including the plant wetness characteristic (drying score) and the likely windows of harvestability (recommended harvest times for harvesting)),…
	However, Mewes does not explicitly teach “determine a probability of success for at least one harvest time of the plurality of harvest times, wherein the probability of success is indicative of a predicted probability that the agricultural crop in the agricultural field will be completely harvested before a predicted change in weather conditions if harvesting is started at the at least one harvest time” and “wherein the forecast includes… the probability of success for the at least one harvest time.
	In analogous art, Basso teaches determine a probability of success for at least one harvest time of the plurality of harvest times (Par. [0004]: “For the prospective field, the crop model can provide a yield probability distribution as a function of crop management inputs (e.g., fertilizer, irrigation, crop plant), thus providing a means to determine whether cultivation of the land for agricultural production is worthwhile” teaches the yield probability distribution as the probability of success of a cultivation of a land for agricultural production (a time of harvesting) and whether it is worthwhile based on the probability), wherein the probability of success is indicative of a predicted probability that the agricultural crop in the agricultural field will be completely harvested before a predicted change in weather conditions if harvesting is started at the at least one harvest time (Par. [0057]: “The crop model 212 generally uses projected weather data for the period between the initial planting time and the planned harvest time to determine an initial predicted yield 310 and the corresponding crop management plan 210. In contrast, the crop model 222 uses actual weather data (e.g., actual incident solar radiation, actual maximum and minimum temperature, and/or actual rainfall) as an input 226 for the weather conditions experienced by the field for at least the period between initial planting and the intermediate time (e.g., possibly going back further in time prior to initial planting, such as to the end of the historical weather data used to provide the initial crop management plan 210), and the model 220 uses projected weather data as an additional input 226 for the period between the intermediate time and the planned harvest time to determine an updated predicted yield 320 and other final field state properties at harvest” teaches the predicted yield determined by the crop model as the predicted probability that the agricultural crop in the agricultural field will be completely harvested which is based on a projected weather data for a period of time of initial planting time and intermediate harvesting time wherein the crops are harvested based on projected weather (predicted change in weather); Par. [0088]: “The distributions for the weather, soil, crop management, and/or yield can be probability distributions such as continuous distributions or discrete distributions, for example grouped into one or more baseline, above-baseline, and below-baseline histogram ranges for the weather, soil, crop management parameters, and/or yield (or other final field state variable). Thus, the predicted yield 310 or other corresponding final field state can be a multivariate distribution depending on whether weather, soil, and/or crop management parameters are varied and the number of specific quantities varied for each parameter” teaches the predicted yield (predicted probability that all the crops of the field will be completely harvested) as part of the probability distributions (probability of success)), and wherein the forecast includes…the probability of success for the at least one harvest time (Par. [0004]: “For the prospective field, the crop model can provide a yield probability distribution as a function of crop management inputs (e.g., fertilizer, irrigation, crop plant), thus providing a means to determine whether cultivation of the land for agricultural production is worthwhile” teaches the crop model providing forecasts which include the yield probability distribution (probability of success) of whether a land for cultivation is worthwhile which a prosperous amount of crop yield for a harvest).
Mewes and Basso are analogous art because they are directed to the use of crop models in order to forecast the harvesting of agricultural crops.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the recommendation system for harvesting of Mewes to incorporate the yield probability distribution and predicted yield of a crop by the crop model of Basso.
Doing so would re-evaluate and update “the crop management plan at least once during the growing season with actual, in-season weather” which would “substantially increase[s] the accuracy of the crop model, resulting in a updated crop management plan (e.g., which typically differs from the original crop management plan in at least one respect) that can be followed for the remainder of the growing season to yet further increase crop yield or improve an end-of-season crop or field parameter” (Basso: Par. [0010]).

Regarding Claim 2 (previously presented),
Mewes in view of Basso teaches the system of claim 1.
Mewes further teaches wherein the field sensor is at least one selected from a group consisting of a humidity sensor, a moisture sensor, a temperature sensor, a wind sensor, and a soil sensor (¶[0022]: “The weather and location specifications 110 may also include other types of real-time and location-tagged data 115, such as for example GPS data 116, and data captured from orbiting satellites or remotely powered vehicles that when processed provide details at a field-level resolution, such as remotely-sensed satellite imagery data 117 and remotely-captured drone imagery data 118… The crop and plant specifications 120 may also include the desired crop temperature 123, crop moisture 124, seed moisture 125, facility storage dimensions and specifications 126, and airflow characteristics for a stored crop 127” teaches the orbiting satellites or remotely powered vehicles allow for sensing the temperature and moisture of crop acting as the moisture and temperature sensor).

Regarding Claim 3 (previously presented),
Mewes in view of Basso teaches the system of claim 1.
Mewes further teaches wherein the field sensor is positioned on a mobile monitoring device configured to monitor the agricultural field, wherein the mobile monitoring device includes at least one selected from a group consisting of an aerial monitoring vehicle and a surface monitoring vehicle (¶[0022]: “The weather and location specifications 110 may also include other types of real-time and location-tagged data 115, such as for example GPS data 116, and data captured from orbiting satellites or remotely powered vehicles that when processed provide details at a field-level resolution, such as remotely-sensed satellite imagery data 117 and remotely-captured drone imagery data 118” teaches orbiting satellites which is monitoring the agricultural fields as the aerial monitoring vehicles).

Regarding Claim 11 (currently amended),
Claim 11 is substantially similar to claim 1 and therefore is rejected on the same ground as claim 1. Claim 11 is a method claim that corresponds to the system of claim 1. 
	In addition, Mewes teaches a method for forecasting the drying of an agricultural crop (¶[0021]: “FIG. 1 is a system diagram of a harvest advisory model 100 for evaluating, diagnosing, and predicting various agronomic conditions that have an impact on farm and harvest operations, according to one embodiment of the present invention”), the method comprising:…harvesting the agricultural crop at the recommended harvest time based on the forecast (¶[0075]: “The harvest advisory tool 200 uses this output of the harvest advisory model 100 for planning the timing of, or predicting windows of opportunity for, cutting, windrowing, silageing, or bailing operations for hay fields” teaches the recommendation given by the harvest advisory model on timing of harvest is taken into account for cutting, windrowing, or silageing crops (harvesting)).

Regarding Claim 17 (currently amended),
Mewes in view of Basso teaches the method of claim 16.
Mewes further teaches further comprising: automatically operating an agricultural machine to begin harvesting the agricultural crop based on the forecast (¶[0087]: “For example, a custom harvesting operation may integrate their work orders with such an alerting system in order to optimize the logistics of their operation by avoiding costly weather-related delays to harvest operations, through either spatial or temporal reassignment of equipment and related resources” teaches the equipment (agricultural machine) is used for harvest operations and specifically chosen; Par. [0015]: “Artificial intelligence is also incorporated to this more comprehensive dataset to draw automatic associations between available external data and the harvest-related condition to yield further models for simulating harvest conditions. Such a model framework implicitly yields information as to the importance of related factors through the resulting weighting systems between inputs, subcomponents within the artificial intelligence layer, and the model output(s). Together, this feedback and observations, and physical, empirical, and artificial intelligence modeling paradigms discussed herein significantly enhance the analysis of crops, plants, soils, and resulting agricultural commodities within the present invention to generate harvest advisory outputs and improved guidance for farm and harvest operations ” teaches the artificial intelligence automatically simulates the harvest conditions which is the operation of agricultural machines for harvesting agricultural crops on the farm through forecasts based on the analysis of crops, plants, soils, and resulting agricultural commodities).

Regarding Claim 18 (currently amended),
Mewes in view of Basso teaches the method of claim 11.
Mewes further teaches wherein the model is generated using a machine learning function (¶[0026]: “The harvest advisory model 100 ingests this input data 102 and applies it to one or more precision agriculture (agronomic) models 160 which may include artificial intelligence-derived precision agriculture models, to produce output data 180” teaches the harvest advisory model applies agriculture models which includes artificial intelligence-derived precision agriculture models (machine learning function)).

Regarding Claim 19 (previously presented),
Mewes in view of Basso teaches the method of claim 18.
Mewes further teaches further comprising: receiving user feedback data relating to the harvest of the agricultural crop (¶[0059]: “Visible adaptation of the output of any of the modeling paradigms employed within the harvest advisory model 100 and harvest advisory tool 200 to user-provided feedback data helps to foster a productive and ongoing feedback loop between the user 300 and the harvest advisory model 100 over time” teaches the output of the harvest advisory model related to the harvesting of the agricultural crops in which user feedback is provided based on the output); and 
updating the model based on the user feedback data (¶[0059]: “While adding an artificial intelligence layer to the overall modeling system leads to output that is generally responsive to user feedback on the whole, it is possible that even the output of the artificial intelligence model (or artificial intelligence layer functioning together with a physical model) may differ from real-world observations. The present invention therefore contemplates, in another embodiment, an extra layer of forced-adaptation software for adjusting output to ensure responsiveness to feedback data and enforce the belief that data being provided is actually being used to automatically improve the corresponding model over time” teaches an extra layer is provided and adjusted (updated) to the model for responsiveness to the user feedback data), wherein receiving user feedback data includes receiving at least one selected from a group consisting of an actual harvest time indicating when the agricultural crop was harvested, a dryness of the agricultural crop at the actual harvest time, a dryness of the agricultural crop when a post-harvest activity was performed, and an amount of time for the agricultural crop to dry after harvesting the agricultural crop (¶[0015]: “The present invention also applies time- and location-tagged feedback and observations on current and recent characteristics representing measurements of various crop states, such as moisture and temperature, to the one or more physical, empirical, or artificial intelligence models of precision agriculture” teaches the feedback including the time and location of the feedback including the measurements of crop states such as the moisture and temperature of the crop (dryness of the agricultural crop when harvested)).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mewes (US 20160217231, hereafter “Mewes”) in view of Basso et al. (US 2018/0181893, hereinafter “Basso”) and further in view of Seki et al (US 20150242799, hereinafter “Seki”).

Regarding Claim 20 (currently amended),
Mewes teaches a method for forecasting the drying of an agricultural crop (¶[0021]: “FIG. 1 is a system diagram of a harvest advisory model 100 for evaluating, diagnosing, and predicting various agronomic conditions that have an impact on farm and harvest operations, according to one embodiment of the present invention”), the method comprising: 
	receiving, with an electronic processor (Fig. 1 processors 152), weather data associated with an agricultural field (¶[0022]: “The harvest advisory model 100 ingests, or receives, input data 102 that includes weather and location specifications 110, such as meteorological data 111, real-time, field-level weather data 112, observed weather data 113 that has occurred, for example, during a current growing season, and extended-range weather and climatological forecast information 114. The weather and location specifications 110 may also include other types of real-time and location-tagged data 115, such as for example GPS data 116” teaches the input data containing weather data associated with a geographical location of a field of crops (agricultural field) which is location-tagged), 
	receiving, with an electronic processor (Fig. 1 processors 152), an agricultural field parameter from a field sensor associated with the agricultural field (¶[0022]: “The weather and location specifications 110 may also include other types of real-time and location-tagged data 115, such as for example GPS data 116, and data captured from orbiting satellites or remotely powered vehicles that when processed provide details at a field-level resolution, such as remotely-sensed satellite imagery data 117 and remotely-captured drone imagery data 118. The input data 102 may further include crop and plant specifications 120 such as for example the type, variety and relative maturity of the crop 121, and other planting, chemical application, and harvest data 122” teaches the data captured by orbiting satellites are the remotely-sense imagery data or drone data which is the field sensor providing location and crop and plant specifications (agricultural field parameter)),…
	determining, with the electronic processor (Fig. 1 processors 152), a drying score for each of a plurality of times based on the weather data, the agricultural field parameter, and the actual harvest time, wherein determining the drying score for each of the plurality of harvest times includes applying a model to the weather data and the agricultural field parameter(¶[0061]: “In one such approach, the harvest advisory model 100 leverages weather prediction models to predict weather conditions that impact the rate of drying or wetting of a root-based crop or the grain associated with a mature small grain, coarse grain, oilseed crop, ears or other components of a corn plant, or an entire corn plant in a particular field. A physical model is also applied to simulate the expected dry-down of the grain or plant in the particular field, based on the combination of crop and field characteristics and the expected weather conditions. This is accomplished by receiving one or more samples of actual grain or plant moisture from the field at one or more times, and modifying, based on the differences between simulated and sampled moisture content at the corresponding times, the prediction of the expected dry-down of the grain or plant in the particular field over time” teaches the rate of drying or wetting of a root-based crop or grain as the drying score based on the predicted weather conditions (weather data), different specification of a crop or grain (agriculture field parameter), and the plant moisture content to determine the expected dry-down of a grain or plant at a particular time (harvest time) which is applied to the predictive model; ¶[0063]: “The harvest advisory model 100 then applies the artificial intelligence-based model to diagnose or predict the in-field dry-down of grain or plants with similar characteristics in any field at any chosen time” teaches the prediction of the dry-down of grains or plants (drying rate) is determined for any time of harvesting),
	determining, with the electronic processor(Fig. 1 processors 152), a recommended crop collection time for collecting the agricultural crop from the field based on the drying score, wherein the recommended crop collection time is included in the plurality of harvest times (¶[0035]: “For example, the harvest advisory model 100 and harvest advisory tool 200 may be configured to generate a recommendation to growers and/or landowners regarding an amount or type of artificial precipitation to irrigate a field for harvest of a crop during the one or more harvest opportunity windows, and/or to achieve the desired moisture content” teaches the recommended harvest opportunity window (crop collection time) to irrigate a field for collecting (harvesting) of a crop based on the desired moisture content (drying score) wherein the recommended crop collection window (crop collection time) is one of many), 
outputting, with the electronic processor (Fig. 1 processors 152), a forecast for the agricultural crop for display to a user (¶[0081]: “The harvest advisory tool 200 contemplates that output data 180 may be generated for visual representation of the information contained, for example on a graphical user interface” teaches the output data is generated for visual representation (display to a user) by the harvest advisory tool); ¶[0026]: “The output data 180 of the harvest advisory model 100 is represented a harvest condition output profile 181 that is provided to a harvest advisory tool 200 that can be used to predict, simulate, and forecast harvest conditions 270 as discussed further herein” teaches the output data containing forecast of harvest conditions (forecast for the agricultural crop)), wherein the forecast includes the drying score and the recommended crop collection time for collecting the agricultural crop (¶[0073]: “The harvest advisory model 100 then provides, based on these identified relationships and the at least one of time-varying weather forecast data and forecast outputs of models for simulating plant wetness characteristics, a forecast of the likely windows of harvestability on the current and future days” teaches the forecast including the plant wetness characteristic (drying score) and the likely windows of harvestability of which future days (recommended crop collection times for harvesting)),…
and collecting the agricultural crop from the agricultural field at the recommended crop collection time based on the forecast of the agricultural crop (¶[0075]: “The harvest advisory tool 200 uses this output of the harvest advisory model 100 for planning the timing of, or predicting windows of opportunity for, cutting, windrowing, silageing, or bailing operations for hay fields” teaches the recommendation given by the harvest advisory model on timing of harvest or collection of crops is taken into account for cutting, windrowing, or silageing crops (harvesting)).
	However, Mewes does not explicitly teach “determining, with the electronic processor, a probability of success for at least one harvest time of the plurality of harvest times, wherein the probability of success is indicative of a predicted probability that the agricultural crop in the agricultural field will be completely harvested before a predicted change in weather conditions if 
	In analogous art, Basso teaches determining, with the electronic processor (Fig. 1 processors 152), a probability of success for at least one harvest time of the plurality of harvest times (Par. [0004]: “For the prospective field, the crop model can provide a yield probability distribution as a function of crop management inputs (e.g., fertilizer, irrigation, crop plant), thus providing a means to determine whether cultivation of the land for agricultural production is worthwhile” teaches the yield probability distribution as the probability of success of a cultivation of a land for agricultural production (a time of harvesting) and whether it is worthwhile based on the probability), wherein the probability of success is indicative of a predicted probability that the agricultural crop in the agricultural field will be completely harvested before a predicted change in weather conditions if harvesting is started at the at least one harvest time (Par. [0057]: “The crop model 212 generally uses projected weather data for the period between the initial planting time and the planned harvest time to determine an initial predicted yield 310 and the corresponding crop management plan 210. In contrast, the crop model 222 uses actual weather data (e.g., actual incident solar radiation, actual maximum and minimum temperature, and/or actual rainfall) as an input 226 for the weather conditions experienced by the field for at least the period between initial planting and the intermediate time (e.g., possibly going back further in time prior to initial planting, such as to the end of the historical weather data used to provide the initial crop management plan 210), and the model 220 uses projected weather data as an additional input 226 for the period between the intermediate time and the planned harvest time to determine an updated predicted yield 320 and other final field state properties at harvest” teaches the predicted yield determined by the crop model as the predicted probability that the agricultural crop in the agricultural field will be completely harvested which is based on a projected weather data for a period of time of initial planting time and intermediate harvesting time wherein the crops are harvested based on projected weather (predicted change in weather); Par. [0088]: “The distributions for the weather, soil, crop management, and/or yield can be probability distributions such as continuous distributions or discrete distributions, for example grouped into one or more baseline, above-baseline, and below-baseline histogram ranges for the weather, soil, crop management parameters, and/or yield (or other final field state variable). Thus, the predicted yield 310 or other corresponding final field state can be a multivariate distribution depending on whether weather, soil, and/or crop management parameters are varied and the number of specific quantities varied for each parameter” teaches the predicted yield (predicted probability that all the crops of the field will be completely harvested) as part of the probability distributions (probability of success)), and wherein the forecast includes…the probability of success for the at least one harvest time (Par. [0004]: “For the prospective field, the crop model can provide a yield probability distribution as a function of crop management inputs (e.g., fertilizer, irrigation, crop plant), thus providing a means to determine whether cultivation of the land for agricultural production is worthwhile” teaches the crop model providing forecasts which include the yield probability distribution (probability of success) of whether a land for cultivation is worthwhile which a prosperous amount of crop yield for a harvest).
Mewes and Basso are analogous art because they are directed to the use of crop models in order to forecast the harvesting of agricultural crops.
Mewes to incorporate the yield probability distribution and predicted yield of a crop by the crop model of Basso.
Doing so would re-evaluate and update “the crop management plan at least once during the growing season with actual, in-season weather” which would “substantially increase[s] the accuracy of the crop model, resulting in a updated crop management plan (e.g., which typically differs from the original crop management plan in at least one respect) that can be followed for the remainder of the growing season to yet further increase crop yield or improve an end-of-season crop or field parameter” (Basso: Par. [0010]).
However, Mewes in view of Basso do not explicitly teach “receiving, by the electronic processor, an actual harvest time indicating when the agricultural crop was cut and the cut agricultural crop was left in the agricultural field for further drying.
In analogous art, Seki teaches receiving, by the electronic processor (Fig. 4 data processing module 6), an actual harvest time indicating when the agricultural crop was cut (Seki ¶[0059]: “It is convenient to use the GPS module to obtain the position information relating to the cutting position or the harvesting position, but if it is assumed that the cutting travel route of the grain harvester 1 in the field has already been determined, the cutting position can be calculated based on the travel route and the travel time or travel distance” teaches the cutting position or harvesting position as the agricultural crop cut at a certain travel time (harvest time)) and the cut agricultural crop was left in the agricultural field for further drying (¶[0018]: “The combine has a function according to which grain obtained by threshing cut grain stalks is retained in a tank or bagged. Accordingly, in the process of this work, it is possible to easily measure a flow amount, or in other words, a harvest amount of the grain…For example, in the case where multiple driers are set to target moisture amounts in a drying facility, it is possible to know in advance which drier the grain harvested by the combine is to be carried into, and efficient conveyance to the drying facility is possible” teaches the cutting of grain stalk (agricultural crop) which is left on the field for further drying taken to the drying facility for grain harvesting).
Mewes, Basso, and Seki are analogous art because they are directed to the use of crop models in order to forecast the harvesting of agricultural crops.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the recommendation system for harvesting of Mewes in view of Basso to incorporate the drying of the agricultural crop through a drying facility of Seki.
Doing so would allow “an agricultural crop harvester that can perform harvesting work while immediately evaluating yield, taste, and the like of harvested grain is also desired” in the drying facility (Seki: Par. [0013]).

Claims 4, 9 – 10, 13, and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mewes in view Basso and further in view of Ethington et al. (US 2016/0078570, hereinafter “Ethington”).

Regarding Claim 4 (previously presented),
Mewes in view of Basso teaches the system of claim 1.
However, Mewes in view of Basso do not explicitly teach but Ethington teaches wherein the electronic processor (Fig. 2 processor 205) is further configured to receive a user-¶[0262]: “Harvest advisor interface 3200 includes a harvest indicator area 3230 having input fields for an actual harvest date 3232 (e.g., Sep. 29, 2014), an actual yield 3234 (e.g., 150 bushels per acre), and an actual grain moisture 3236 on the harvest date (e.g., 26%). During operation, in the example embodiment, after a particular field is harvested, user 110 selects the field in the un-harvested fields section 3210, enters the actual harvest values in harvest indicator area 3230, and saves the data. After designating the particular field as harvested, that field is removed from the un-harvested fields section 3210 and is inserted into the harvested fields section 3250 below” teaches a user selecting an un-harvested field and the actual harvest values (harvest time) for harvesting a field which is then designated as harvested and put into the harvest fields section 3250) and determine a drying score for the user-selected harvest time (¶[0263]: “Harvested fields section 3250 includes, for each field, a field name 3214, an actual harvest date 3252, an actual grain moisture 3254, an actual drydown cost 3256, and a view details button 3258” teaches the actual drydown cost as the drying score for the user-selected harvest times of each field within the harvested fields section), wherein the forecast includes the user-selected harvest time and the drying score for the user-selected harvest time (¶[0045]: “The agricultural intelligence computer system also determines forecasted weather conditions including field temperature, wind, humidity, and dew point for hourly projected intervals, daily projected intervals, or any interval specified by the user. The forecasted weather conditions are also used to forecast field precipitation, field workability, and field growth stage. Near-term forecasts are determined using a meteorological model (e.g., the Microcast model) while long-term projections are determined using historical analog simulations” teaches the forecasted weather conditions include any interval specified by the user (user-selected harvest time) of the forecasted field precipitation (giving the moisture levels or drying score of the field)).
Mewes, Basso, and Ethington are analogous art because they are directed to the area of analyzing, monitoring, regulating, and providing forecasts regarding agricultural crops.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the recommendation system for harvesting of Mewes in view of Basso to incorporate the user selected harvesting time and the drydown cost of the harvest times of Ethington.
Doing so would “generate a plurality of reports based on field condition data” allowing “the user to improve strategy and decision-making in farming” (Ethington: ¶[0070]).

Regarding Claim 9 (previously presented),
Mewes in view of Basso teaches the system of claim 1.
However, Mewes in view of Basso do not explicitly teach but Ethington teaches wherein the electronic processor (Fig. 5 processor 560) is further configured to receive a user input (¶[0262]: “Harvest advisor interface 3200 includes a harvest indicator area 3230 having input fields for an actual harvest date 3232 (e.g., Sep. 29, 2014), an actual yield 3234 (e.g., 150 bushels per acre), and an actual grain moisture 3236 on the harvest date (e.g., 26%). During operation, in the example embodiment, after a particular field is harvested, user 110 selects the field in the un-harvested fields section 3210, enters the actual harvest values in harvest indicator area 3230, and saves the data. After designating the particular field as harvested, that field is removed from the un-harvested fields section 3210 and is inserted into the harvested fields section 3250 below” teaches a user selecting an un-harvested field and entering the actual harvest values (harvest time) as the user input) and determine the drying score based on the user input (¶[0263]: “Harvested fields section 3250 includes, for each field, a field name 3214, an actual harvest date 3252, an actual grain moisture 3254, an actual drydown cost 3256, and a view details button 3258” teaches the actual drydown cost as the drying score based on the user-selected harvest times of each field within the harvested fields section (user input)), wherein the forecast includes the user input (¶[0045]: “The agricultural intelligence computer system also determines forecasted weather conditions including field temperature, wind, humidity, and dew point for hourly projected intervals, daily projected intervals, or any interval specified by the user” teaches the forecasted weather conditions include any interval specified by the user (user input)).
Mewes, Basso, and Ethington are analogous art because they are directed to the area of analyzing, monitoring, regulating, and providing forecasts regarding agricultural crops.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the recommendation system for harvesting of Mewes in view of Basso to incorporate the user selected harvesting time and the drydown cost of the harvest times of Ethington.
Doing so would “generate a plurality of reports based on field condition data” allowing “the user to improve strategy and decision-making in farming” (Ethington: ¶[0070]).

Regarding Claim 10 (previously presented),
Mewes in view Basso and further in view of Ethington teaches the system of claim 9.
Ethington further teaches wherein the user input includes at least one selected from a group consisting of an location of the agricultural field, a soil type, a crop type, a crop yield, a ¶[0262]: “Harvest advisor interface 3200 includes a harvest indicator area 3230 having input fields for an actual harvest date 3232 (e.g., Sep. 29, 2014), an actual yield 3234 (e.g., 150 bushels per acre), and an actual grain moisture 3236 on the harvest date (e.g., 26%). During operation, in the example embodiment, after a particular field is harvested, user 110 selects the field in the un-harvested fields section 3210, enters the actual harvest values in harvest indicator area 3230, and saves the data. After designating the particular field as harvested, that field is removed from the un-harvested fields section 3210 and is inserted into the harvested fields section 3250 below” teaches a user selecting an un-harvested field (location or identifier of an agricultural field).
Mewes, Basso, and Ethington are analogous art because they are directed to the area of analyzing, monitoring, regulating, and providing forecasts regarding agricultural crops.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the recommendation system for harvesting of Mewes in view of Basso and further in view of Ethington to incorporate the user selected un-harvested fields as an identification of a field of Ethington.
Doing so would “generate a plurality of reports based on field condition data” allowing “the user to improve strategy and decision-making in farming” (Ethington: ¶[0070]).

Regarding Claim 13 (previously presented),
Mewes in view Basso teaches the method of claim 11.
Mewes in view of Basso did not explicitly teach but Ethington teaches receiving an actual harvest time indicating when the agricultural crop was harvested (Ethington ¶[0262]: “Harvest advisor interface 3200 includes a harvest indicator area 3230 having input fields for an actual harvest date 3232 (e.g., Sep. 29, 2014), an actual yield 3234 (e.g., 150 bushels per acre), and an actual grain moisture 3236 on the harvest date (e.g., 26%)” teaches the actual harvest date as the actual harvest time) and determining a recommended time for performing a post-harvest activity based on the actual harvest time (¶[0262]: “After designating the particular field as harvested, that field is removed from the un-harvested fields section 3210 and is inserted into the harvested fields section 3250 below. In other embodiments, an agricultural machine and/or agricultural machine computing device may transmit an indication of field harvest to harvest advisor computing module 158, and/or may transmit or otherwise supply one or more of actual harvest date 3232, actual yield 3234, and actual grain moisture 3236 to harvest advisor computing module 158” teaches after a particular field has been harvested (actual harvest time), an indication of a field harvested is sent in which more actual harvest dates, yield, and grain moisture (post-harvest activity) is supplied; ¶[0270]-[0275[: “In the example embodiment, harvest advisor computing module 158 receives one or more of the following data points for each field identified by the user (as determined from field definition data) in order to determine and provide such harvest recommendations:… A fifth set of data points includes field-specific data related to historical harvest data. Such field-specific data may include crop type or classification, harvest date, actual production history ("APH"), yield, grain moisture, and tillage practice, weather information (e.g., temperature, rainfall) to the extent maintained or accessible by the user, previous growing season information” teaches the harvest recommendation as the recommended time for the post-harvest activity based on historical harvest data and actual production history (actual harvested time)), wherein the forecast includes the recommended ¶[0203]-: “Using the environmental information, field-specific data, nitrogen application practices and costs, prior crop data, current crop data, and/or soil characteristics, nitrogen application advisor module 422 identifies the available nitrogen in each field and simulates possible nitrogen application practices, dates, rates, and next date on which workability for a nitrogen application is "Green" taking into account predicted workability and nitrogen loss through leaching, denitrification and volatilization. Nitrogen application advisor module 422 generates and displays on the user device a nitrogen application recommendation for the user. The recommendation includes… The list of fields where nitrogen application is recommended, including for each field the available nitrogen, recommended application practice, recommended application dates, recommended application rate, and next data on which workability for the nitrogen application is "Green."” Teaches the recommended application date or next date as the recommended time for performing the nitrogen application (post-harvest activity) based on prior crop data as part of the predicted workability (forecast)).
Mewes, Basso, and Ethington are analogous art because they are directed to the area of analyzing, monitoring, regulating, and providing forecasts regarding agricultural crops.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the recommendation system for harvesting of Mewes in view of Basso to incorporate the recommended time for harvesting or applying a nitrogen application based on the historical actual time of harvest of Ethington.
Doing so would “generate a plurality of reports based on field condition data” allowing “the user to improve strategy and decision-making in farming” (Ethington: ¶[0070]).

Regarding Claim 16 (previously presented),
Claim 16 is substantially similar to claim 9 and therefore is rejected on the same ground as claim 9. Claim 16 is a method claim that corresponds to the system of claim 9. 

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mewes in view Basso in view of Ethington and further in view of Osborne et al. (US 9880140, hereinafter “Osborne”).

Regarding Claim 5 (currently amended),
Mewes in view of Basso and further in view of Ethington teaches the system of claim 4.
Mewes in view Basso and further in view of Ethington do not explicitly teach but Osborne teaches wherein the electronic processor (Fig. 2 processor 284) is further configured to determine the probability of success for the at least one harvest time by determining a probability of success for the user-selected harvest time (Col. 13 ln. 19 - 34: “…the augmented crop growth model 100 of the present invention can be configured to simulate an entire growing season before it occurs. Applying this to assess the timeline of accumulated growing degree days throughout the growing season when planted at differing times is an inherent benefit to optimizing successful completion of a selected crop and/or making an informed decision as to what type of crop or its cultivar to select… This planting prediction reporting service 275 provides likely periods of suitability of weather and soil conditions, including soil workability, soil temperatures, potential adverse post-planting weather conditions, and the likelihood that the crop will reach maturity” teaches the different times at which a selected crop is planted is the user-selected harvest time in which the success of growth and the likelihood of the crop to reach maturity and grow successfully is the probability of success;), wherein the forecast includes the probability of success for the user-selected harvest time (Col. 4 ln. 1 – 5: “Simulating a full growing season before planting provides a projection of the expected timeline of crop growth stages and anticipated date for crop maturity and harvest. This advanced planning increases the likelihood of success during the growing season” teaches the advanced planning of simulating a full growing season before the planting provides the projection or forecast of the expected timeline which would provide the likelihood of success (probability of success) of the selected crop during the growing season).
Mewes, Basso, and Ethington, and Osborne are analogous art because they are directed to the area of analyzing, monitoring, regulating, and providing predictions regarding agricultural crops.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the recommendation system for harvesting of Mewes in view Basso and further in view of Ethington to incorporate the likelihood of success of growing a selected crop before planting of Osborne.
Doing so would allow “modeling framework [which] applies extended range weather forecasts and remotely-sensed imagery to improve crop growth and development estimation, validation and projection” (Osborne: Abstract).

Regarding Claim 12 (currently amended),
Mewes in view of Basso teaches the method of claim 11.
Mewes in view of Basso do not explicitly teach “further comprising: receiving a user-selected harvest time for harvesting the agricultural crop; and determining a drying score for the user-selected harvest time, wherein determining the probability of success for the at least one harvest time includes determining a probability of success for the user-selected harvest time in response to receiving the user-selected harvest time”.
In analogous art, Ethington teaches receiving a user-selected harvest time for harvesting the agricultural crop (¶[0262]: “Harvest advisor interface 3200 includes a harvest indicator area 3230 having input fields for an actual harvest date 3232 (e.g., Sep. 29, 2014), an actual yield 3234 (e.g., 150 bushels per acre), and an actual grain moisture 3236 on the harvest date (e.g., 26%). During operation, in the example embodiment, after a particular field is harvested, user 110 selects the field in the un-harvested fields section 3210, enters the actual harvest values in harvest indicator area 3230, and saves the data. After designating the particular field as harvested, that field is removed from the un-harvested fields section 3210 and is inserted into the harvested fields section 3250 below” teaches a user selecting an un-harvested field and the actual harvest values (harvest time) for harvesting a field which is then designated as harvested and put into the harvest fields section 3250); and determining a drying score for the user-selected harvest time (¶[0263]: “Harvested fields section 3250 includes, for each field, a field name 3214, an actual harvest date 3252, an actual grain moisture 3254, an actual drydown cost 3256, and a view details button 3258” teaches the actual drydown cost as the drying score for the user-selected harvest times of each field within the harvested fields section);…
Mewes, Basso, and Ethington are analogous art because they are directed to the area of analyzing, monitoring, regulating, and providing recommendations regarding agricultural crops.
Mewes in view of Basso to incorporate the user selected harvesting time and the drydown cost of the harvest times of Ethington.
Doing so would “generate a plurality of reports based on field condition data” allowing “the user to improve strategy and decision-making in farming” (Ethington: ¶[0070]).
However, Mewes in view of Basso and further in view of Ethington do not explicitly teach “…wherein determining the probability of success for the at least one harvest time includes determining a probability of success for the user-selected harvest time in response to receiving the user-selected harvest time”.
In analogous art, Osborne teaches wherein determining the probability of success for the at least one harvest time includes determining a probability of success for the user-selected harvest time in response to receiving the user-selected harvest time (Col. 13 ln. 19 - 34: “…the augmented crop growth model 100 of the present invention can be configured to simulate an entire growing season before it occurs. Applying this to assess the timeline of accumulated growing degree days throughout the growing season when planted at differing times is an inherent benefit to optimizing successful completion of a selected crop and/or making an informed decision as to what type of crop or its cultivar to select… This planting prediction reporting service 275 provides likely periods of suitability of weather and soil conditions, including soil workability, soil temperatures, potential adverse post-planting weather conditions, and the likelihood that the crop will reach maturity” teaches the different times at which a selected crop is planted is the user-selected harvest time in which the success of growth and the likelihood of the crop to reach maturity and grow successfully is the probability of success; Col. 4 ln. 1 – 5: “Simulating a full growing season before planting provides a projection of the expected timeline of crop growth stages and anticipated date for crop maturity and harvest. This advanced planning increases the likelihood of success during the growing season” teaches the advanced planning of simulating a full growing season before the planting provides the projection or forecast of the expected timeline (outputted forecast) which would provide the likelihood of success (probability of success) of the selected crop during the growing season once selected).
Mewes, Basso, Ethington, and Osborne are analogous art because they are directed to the area of analyzing, monitoring, regulating, and providing predictions regarding agricultural crops.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the recommendation system for harvesting of Mewes in view of Basso and further in view of Ethington to incorporate the likelihood of success of growing a selected crop before planting of Osborne.
Doing so would allow “modeling framework [which] applies extended range weather forecasts and remotely-sensed imagery to improve crop growth and development estimation, validation and projection” (Osborne: Abstract).
Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mewes in view of Basso and further in view of Gates et al. (US 9519861, hereinafter “Gates”).

Regarding Claim 8 (previously presented),
Mewes in view of Basso teaches the system of claim 1.
Mewes in view of Basso do not explicitly teach but Gates teaches wherein the electronic processor (Fig. 4 processor 404) is further configured to identify a dry period based on the weather data, wherein the dry period represents a future period of time with no anticipated precipitation at the agricultural field and determine a cumulative drying score for the dry period, wherein the forecast includes the dry period and the cumulative drying score for the dry period (Col. 27 ln. 39 - 50: “For example, agricultural intelligence computer system 130 may use average precipitation values from the past few years to estimate the likely precipitation for the one or more crops over the development of the one or more crops. In an embodiment, the estimates of precipitation are constrained by current available precipitation data. For example, agricultural intelligence computer system 130 may identify a correlation between an absence of rain in June and heavy storms in July in a specific location. Thus, if the weather data for June indicates no precipitation, agricultural intelligence computer system 130 may determine that a storm is likely to occur in July” teaches the estimated absence of rain or no precipitation in June as the future period of time with no anticipated precipitation in the agricultural field (dry period) based on the weather data wherein the average precipitation values are the cumulative drying score and the forecast or estimation includes the month of no precipitation (dry period) and the precipitation values (drying score)).
Mewes, Basso, and Gates are analogous art because they are directed to the area of analyzing, monitoring, regulating, and providing recommendations and estimations regarding agricultural crops.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the recommendation system for harvesting of Mewes in view of Basso to incorporate the period of no precipitations estimated based on weather data and precipitations values to the estimation of precipitation of Gates.
Doing so would allow “a system which receives data about a particular field, ranging from soil data to weather data, and models the availability of nutrients in the particular field based on the received data…such that intelligent nutrient application decisions can be made before problems begin to arise..[and reducing] computation expense of modeling factors that affect nutrient availability” (Gates: Col. 2 ln. 27 - 45).

Regarding Claim 15 (previously presented),
Claim 15 is substantially similar to claim 8 and therefore is rejected on the same ground as claim 8. Claim 15 is a method claim that corresponds to the system of claim 8. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to URMANA ISLAM whose telephone number is (571)272-6688.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125